THE THIRTEENTH COURT OF APPEALS

                                   13-17-00218-CR


                                    Carlos Garcia
                                          v.
                                  The State of Texas


                                  On Appeal from the
                      428th District Court of Hays County, Texas
                            Trial Cause No. CR-16-0668


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 28, 2019